DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral blade penetrating through the sprayer (claim 7) and the supporting axle penetrating through the sprayer (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: centrifugal gas-liquid separating element in claims 1, 7, and 9, interpreted as corresponding to the structure described in paragraph 0017, specifically “a set of spiral blades”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Status of the Claims
6.	The status of the claims as filed in the reply dated 5/3/2022 are as follows:
	Claim 9 is amended,
	Claims 1-13 are currently pending. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (U.S. Patent Publication No. 2013/0277019, “Numata”, previously cited) in view of Esformes (U.S. Patent Publication No. 2016/0298890, previously cited). 

Regarding Claim 1, Numata discloses a distributor (fig 26), comprising: 
a sprayer (21), the top of the sprayer being connected to a falling film evaporator inlet (11), and the sprayer being provided with spray holes (21a); and 
an orifice plate (23) disposed at a lower end of the sprayer and provided with multiple distribution holes (23a).
However, Numata does not explicitly disclose the bottom of the sprayer being provided with spray holes or wherein a centrifugal gas-liquid separating element is disposed in the sprayer and is configured to separate a refrigerant entering the sprayer through the evaporator inlet into a gas phase and a liquid phase. Esformes, however, discloses a distributor (fig 18) wherein a bottom of a distributor (42) being provided with spray holes (for tubes 44) and wherein a centrifugal gas-liquid separating element (64) is disposed in the sprayer and is configured to separate a refrigerant entering the sprayer through the evaporator inlet into a gas phase and a liquid phase (¶0018). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata to provide the distributor configuration of Esformes in order to ensure only liquid refrigerant is supplied to the tubes (31) and thus improving the heat exchange efficiency. 

Regarding Claim 2, the combination of Numata and Esformes discloses all previous claim limitations. Numata, as modified, further discloses a baffle plate (22, Numata), wherein the baffle plate is disposed between the sprayer (21, Numata) and the orifice plate (23, Numata), a groove (see annotated fig 5 below, Numata) for storing a refrigerant is provided on the baffle plate, and the groove is located below the spray holes (as the holes are provided on the bottom, see rejection of claim 1 above).

    PNG
    media_image1.png
    550
    747
    media_image1.png
    Greyscale

Regarding Claim 3, the combination of Numata and Esformes discloses all previous claim limitations. Numata further discloses wherein the groove (see annotated fig 5 below) is provided on the baffle plate (22) along a longitudinal direction.

    PNG
    media_image2.png
    550
    747
    media_image2.png
    Greyscale

Regarding Claim 4, the combination of Numata and Esformes discloses all previous claim limitations. Numata further discloses wherein the baffle plate (22) further comprises flow equalizing holes (22a) provided on two sides of the groove along the longitudinal direction (see annotated fig 5 above).

Regarding Claim 5, the combination of Numata and Esformes discloses all previous claim limitations. Numata further discloses a shield plate (50), wherein the shield plate is disposed above the sprayer (21) and covers the orifice plate (23) in a vertical direction.

Regarding Claim 6, the combination of Numata and Esformes discloses all previous claim limitations. Numata further discloses wherein the shield plate (50) further comprises a flange (50) that is disposed along a horizontal direction and is high in the middle and low on two sides (see annotated fig 26 below).

    PNG
    media_image3.png
    840
    525
    media_image3.png
    Greyscale

Regarding Claim 7, the combination of Numata and Esformes discloses all previous claim limitations. Numata, as modified, further discloses wherein the centrifugal gas-liquid separating element (64, Esformes) is set as a spiral blade (fig 3A), and the spiral blade extends along the longitudinal direction to penetrate through the sprayer (such as taught by Esformes, as it extends past 50). 

Regarding Claim 10, the combination of Numata and Esformes discloses all previous claim limitations. Numata, as modified, further discloses wherein the sprayer (21, Numata) is constructed to be tubular, and the spray holes are provided at the bottom of the tubular sprayer along the longitudinal direction (see rejection of claim 1).

Regarding Claim 12, the combination of Numata and Esformes discloses all previous claim limitations. Numata, as modified, further discloses a falling film evaporator, comprising: a housing connected to a suction port of a compressor (2, Numata); the distributor according to claim 1 (see rejection of claim 1), which is disposed at an upper part in the housing; and a heat exchange pipeline (30, Numata) disposed in the housing and below the orifice plate of the distributor.

Regarding Claim 13, the combination of Numata and Esformes discloses all previous claim limitations. Numata, as modified, further discloses a refrigerating system, comprising the falling film evaporator according to claim 12 (fig 2, Numata). 

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Esformes as applied to claim 7 above, and further in view of Hummel et al. (U.S. Patent No. 4,524,823, “Hummel”, previously cited).

Regarding Claim 8, the combination of Numata and Esformes discloses all previous claim limitations. However, they do not explicitly disclose a supporting axle that extends along the longitudinal direction to penetrate through the sprayer, and the spiral blade is supported on the supporting axle. Hummel, however, discloses distribution insert (29, figs 5 and 6) wherein a spiral blade (34) is supported on an axle (see fig 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to have the spiral blade supported on axel in order to improve the rigidity of the centrifugal separator and improve the reliability of the device. This would result in the axle extending along the longitudinal direction to penetrate through the sprayer (see rejection of claim 7. 

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Esformes as applied to claim 10 above, and further in view of Dingel et al. (U.S. Patent No. 6,868,695, “Dingel”, previously cited).

Regarding Claim 11, the combination of Numata and Esformes discloses all previous claim limitations. However, they do not explicitly disclose wherein two rows of the spray holes are provided at the bottom of the tubular sprayer. Dingel, however, discloses an evaporator wherein two rows of the spray holes (66, fig 3) are provided at the bottom of the tubular sprayer (52, 54). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide two rows of spray holes such as taught by Dingel in order to optimize the flow rate of refrigerant through the heat exchanger. 
Allowable Subject Matter
11.	Claim 9 is allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the limitations presented in claim 9. Specifically, the prior art does not teach of anticipate providing end plates on two ends of a sprayer, these end plates having through holes. Numata et al. (U.S. Patent Publication No. 2013/0277019), considered the closest prior art, teaches providing a sprayer. However, Numata et al. fails to teach providing end plates with through holes. The prior art fails to make this obvious and thus the claim is allowable. 

Response to Arguments
13.	Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
Applicant argues (page 5) that the drawing objections should be withdrawn as a person of ordinary skill in the art would not need the spiral blade penetrating through the sprayer (claim 7) and the supporting axle penetrating through the sprayer (claim 8) illustrated in order to understand the claimed subject matter. The Examiner respectfully disagrees; these limitations would not be readily understood by a person of ordinary skill in the art as they are not common features of a sprayer or a distributor. If the prior art had readily available examples of such features they might not necessarily need to be illustrated, however, as evident with provided prior art there are no such examples. Therefore such features should be shown. 
Applicant argues (pages 5-6) that there would be no benefit for Numata to provide the centrifugal gas-liquid separating element of Esformes as there is no vapor by-pass in Numata to remove flash gas as taught by Esformes. The Examiner respectfully disagrees; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). A person of ordinary skill in the art would understand that providing the centrifugal gas-liquid separating element would allow only liquid refrigerant to applied to the tubes. 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763